309 F.2d 751
CANAL INSURANCE COMPANY, Appellant,v.J. C. BROOKS, Jr., et al., Appellees.
No. 19647.
United States Court of Appeals Fifth Circuit.
Nov. 28, 1962.

Thos. M. Hayes, Jr., Hayes, Harkey & Smith, Monroe, La., for appellant.
Sidney E. Cook, Charles D. Egan, Shreveport, La., Ronald C. Martin, Natchitoches, La., for appellees.
Before HUTCHESON, CAMERON and JONES, Circuit Judges.
PER CURIAM.


1
He issues in this case, and the facts by which those issues were presented, were carefully considered and properly decided by the district court.  The facts are stated and the reasons for the decision are set forth in the opinion of the district court.  Canal Insurance Co. v. Brooks, D.C., 201 F.Supp. 124.  For the reasons given by the district court, its judgment is


2
Affirmed.